Citation Nr: 1720013	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected Osgood-Schlatter's disease of the right knee.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to February 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2008, the Veteran testified at a local RO hearing.  A transcript of the hearing is of record. 

In May 2012, the Board denied an effective date earlier than February 2, 2006 for the award of service connection for the right knee disability.  The Board also reopened the issue of service connection for the lumbar spine disability, and remanded the reopened issue for a VA examination with a medical opinion.  The July 2012 VA examination was provided in an attempt to comply with the Board's remand directives; however, the July 2012 VA medical opinion did not adequately address the contention that the altered gait resulting from the service-connected right knee disability either caused or aggravated the claimed lumbar spine disability.

In April 2014, the Board again remanded the issue of service connection for the lumbar spine disability for a supplemental VA medical opinion from the July 2012 VA examiner.  In August 2014, the July 2012 VA examiner provided a supplemental VA medical opinion that addressed whether the service-connected right knee disability caused or aggravated the lumbar spine disability, and the issue was subsequently readjudicated.  In consideration thereof, the Board finds that there was substantial compliance with the prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In December 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In July 2016, a medical opinion from a VA orthopedic surgeon was obtained, and a copy of the medical opinion was provided to the Veteran and the now former representative.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).

In May 2017, after certification of the appeal to the Board, the American Legion moved to withdraw representation of the Veteran and provided notice to the Veteran of the intent to withdraw representation.  Because the representative has demonstrated good cause for withdrawal of representation, the motion for withdrawal is granted; therefore, the Veteran is now unrepresented in this matter.  38 C.F.R. § 20.608(c) (2016).  The Board notes that the now former representative represented the Veteran throughout the appeal, and recently provided argument on the Veteran's behalf by way of the April 2017 Informal Hearing Presentation before submitting the motion to withdraw; therefore, there is no prejudice to the Veteran or due process concern in proceeding with adjudication of the issue on appeal at this time.


FINDINGS OF FACT

1.  No back injury or disease, and no chronic symptoms of lumbar degenerative arthritis, were manifested during service.
 
2.  Lumbar degenerative arthritis, including symptoms related thereto, has not been continuous since separation from service and was not manifested to a compensable degree within one year of service. 
 
3.  The lumbar spine disability is not causally or etiologically related to active service, to include any event therein.

4.  The lumbar spine disability was not caused or worsened beyond the normal progression by the right knee disability, to include any altered gait resulting therefrom.


CONCLUSION OF LAW

The criteria for service connection for the lumbar spine disability, including as due to the service-connected Osgood-Schlatter's disease of the right knee, are not met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2006 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

As discussed above, the RO provided the Veteran with a VA examination with a medical opinion in July 2012.  In August 2014, a supplemental VA medical opinion from the July 2012 VA examiner was obtained.  A July 2016 VHA advisory medical opinion based on review of the record was also obtained.  Collectively, the July 2012 and August 2014 VA examination reports and the July 2016 VHA advisory medical opinion include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The July 2012 VA examiner based the medical opinion on an accurate history of the lumbar spine disability as provided through interview of the Veteran and review of the record, the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and a thorough examination.  The July 2016 VA reviewer based the medical opinion on review of the record, including the prior VA examination and medical opinions; therefore, the July 2012 VA examiner and July 2016 reviewer had adequate facts and data regarding the history and condition of the lumbar spine disability when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports and VHA advisory medical opinion are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative arthritis of the spine and degenerative disc disease or spondylolisthesis (displacement of the vertebrae).  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003).  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran contends that the current low back disability was caused by a low back injury during service.  He also asserts that the current low back disability has been caused or worsened by the altered gait (i.e., limp) resulting from the service-connected right knee disability.  He seeks service connection for the low back disability on these bases. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of low back injury during service or disease that was manifested during service, or chronic symptoms of lumbar spine arthritis that were manifested during service.  The service treatment records, which are complete, are absent of any report, complaint, findings, diagnosis, or treatment for back problems, and the Veteran denied having any past or current recurrent back pain at service separation.  See January 1976 service report of medical history (checking "No" when asked if he then had or had ever had recurrent back pain).  

Because the service treatment records are complete, the Veteran was treated for orthopedic problems (i.e., right knee symptoms) on several occasions during service without mention of back injury or symptomatology at those times, and the Veteran was specifically asked if he had recurrent back pain at service separation and he denied having any such symptoms, the Board finds that a back disability, to include any injury, disease, and chronic symptoms related thereto, is a condition that would have ordinarily been recorded during service, if it had in fact been present; therefore, the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the Veteran's physical condition during service, is of significant probative value, and provides evidence against a finding of a back injury or disease during service, or chronic symptoms of lumbar degenerative arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Because the Veteran has provided inconsistent statements regarding whether he sustained an in-service back injury, and has inaccurately reported a history of no post-service back injury that is contrary to the more probative evidence lay and medical evidence more contemporaneous to service, which shows no back injury, disease, or symptoms during service, and shows a 1996 post-service back injury and onset of back symptoms, and complaints of back pain again in 2003 and 2004 following post-service fall and work and 2004 motor vehicle accident.  The more contemporaneous lay and medical evidence showing not symptoms until after various post-service injuries is deemed more credible and outweighs the Veteran's later unsupported lay assertion of a back injury during service, which was first made many years after service separation when the memory is less reliable and is not credible, and is inconsistent with even the Veteran's own reported histories subsequent to the assertion of in-service back injury.  See June 2008 letter from the Veteran (stating that he was kicked in the back by a drill instructor during boot camp and was sent to the infirmary for swelling in the back); May 2009 VA Form 21-4138 (noting that the Veteran's report that one drill instructor sat on his back and another instructor kicked him in the back during boot camp); but see the July 2012 VA examination report (noting that the Veteran denied having any specific prior back injury and reported a gradual onset of low back pain, which he believed was related to the bilateral knee disability).

The weight of the lay and medical evidence is against a finding of continuous symptoms of lumbar degenerative arthritis since service, to include to a compensable degree within one year of service separation.  The earliest evidence indicating low back symptoms is in 1996, approximately twenty years after service separation and immediately following a back injury sustained during a post-service motor vehicular accident.  See August 1996 private emergency service record (noting the Veteran's report of left-sided low back pain after being rear-ended in a motor vehicular accident with a clinical impression of lumbosacral muscle strain); July 2004 letter from a medical provider (noting that the Veteran had a longstanding problem with lower back pain for several years with worsened pain after an automobile accident in 2004).  Considered together with the evidence of no in-service back injury or back symptoms, and evidence of post-service back injuries, the absence of evidence of complaint or diagnosis of a back disability for approximately two decades after service is another factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The weight of the lay and medical evidence is against finding that the lumbar spine disability is otherwise causally or etiologically related to service.  As stated above, no back injury or disease or chronic symptoms of lumbar arthritis were manifested during service, and the lumbar spine disability, to include symptoms related thereto, was first manifested many years after service.  

There is also no competent medical opinion linking the lumbar spine disability to service.  After review of the treatment records provided by the Veteran and consideration of the Veteran's report of lower back pain for several years, a treating medical provider noted, in a May 2003 letter, that he was unable to determine that the lumbar spine disability was related to service based on the documentation provided.  

The weight of the lay and medical evidence is against finding that the lumbar spine disability was caused or worsened in severity beyond the normal progression by the service-connected right knee disability.  After review of the record and examination and interview of the Veteran, the July 2012 VA examiner opined that it was less likely than not that the current lumbar spine disability was either caused or aggravated by the service-connected right knee disability.  See August 2014 supplemental VA medical opinion.  In support of the medical opinion, the July 2012 VA examiner explained that the Veteran did not develop low back symptoms until 30 years after the right knee complaints during service, and x-rays of the lumbar spine demonstrated degenerative disc disease and degenerative arthritis consistent with the natural process of aging.  The July 2012 VA examiner added that the medical literature did not support the allegation that a chronic limp secondary to a knee injury was responsible for degenerative changes to the lower back.  

On the July 2010 VA Form 9, the Veteran wrote that doctors have told him that the service-connected right knee disability has aggravated the back disability, and asked that an orthopedic specialist consider whether the right knee disability aggravated the low back disability.  The Veteran has also submitted a March 2004 medical article written by an orthopedic surgeon entitled "Limping and Back Pain" in support of the theory that an altered gait can cause or aggravate a back disability.  The medical article discusses spine mechanics and the biomechanical effect of limping on the spine and concludes that limping can, in some specific instances, cause back pain and aggravate pre-existing back pain.      

Because the July 2012 VA examiner did not specifically address the March 2004 medical article, the Board obtained a VHA advisory medical opinion from an orthopedic surgeon.  After review of the record, the July 2016 VA reviewer opined that it was less likely than not that the current lumbar spine disability was caused by an altered gait resulting from the service-connected right knee disability.  In support of the medical opinion, the July 2016 VA reviewer explained that, within the medical literature, there were no peer-reviewed scientific studies showing that an altered gait due to a knee disability was an etiological factor for the development of disabilities in other joints.  The July 2016 VA reviewer also noted that there were many variations and causations of lumbar spondylolisthesis, including congenital and degenerative causes.  The July 2016 VA reviewer added that the most common cause of lumbar spondylolisthesis was congenital, while progression in the older age group could be degenerative. 

The July 2016 VA reviewer further noted that the March 2004 medical article submitted to support the Veteran's assertion of secondary causation or secondary aggravation was a medical opinion article, which was considered to be the lowest level of evidence for medical decision-making.  The July 2016 VA reviewer referenced the July 2009 VA examination report describing a mild limp, and noted that the medical opinion article itself stated that it would probably be necessary for a limp to be severe and prolonged for it to have any significant impact on the initiation or aggravation of arthritis of the spine.  The July 2016 VA reviewer noted that there was no evidence in the medical literature that suggested that spondylolisthesis of any type can be caused or progressed by an altered gait, and it was less likely than not that a mild limp caused spontaneous aggravation of a likely congenital back condition when the Veteran did not begin to complain of back pain until many years after active duty.

The July 2016 VA reviewer also opined that it was less likely than not that the current lumbar spine disability was worsened beyond the normal progression by an altered gait resulting from the service-connected right knee disability.  When providing rationale for the medical opinion, the July 2016 VA reviewer referenced the multiple complaints of back pain in 2003 and 2004, including those related to post-service injuries following a 2004 motor vehicle accident and a fall at work, and wrote that any or all of the above injuries, plus the normal wear and tear of aging, aggravated the Veteran's ongoing low back pain and neurogenic symptoms due to the lumbar spine disability.  

Because the July 2016 VA reviewer has medical training and expertise in the origin and progression of orthopedic disabilities, considered an accurate medical history based on review of the record, and provided a sound rationale for the medical opinion, to include discussion of the March 2004 medical article, the Board finds that the July 2016 VHA advisory medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the July 2016 VA reviewer inaccurately stated that back pain began approximately 30 years after service, the VHA advisory medical opinion is not rendered inadequate because the evidence shows that back pain began approximately two decades after service, and the medical opinion essentially states that the gap of many years between service, to include the onset of right knee disability, and the onset of back pain weighs against the assertion that the service-connected right knee disability or any incident or event during service caused or was related to the claimed back disability.    

Although the Veteran has asserted that the current lumbar spine disability was caused or aggravated by the service-connected right knee disability or is causally related to service, he is a lay person and does not have the requisite medical expertise to be able to diagnose a back disability or render a competent medical opinion regarding the cause of a back disability in this particular case where the facts show no in-service back injury or disease, no chronic back symptoms during service or for approximately twenty years after service, three post-service back injuries and complaints, and x-ray evidence of degenerative disease consistent with aging.  Degenerative arthritis and disc disease are complex diseases and involve unseen systems that are not observable by the five senses of a lay person, include various possible etiologies, only one of which involves trauma to a joint, and are diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran, as a lay person, is not competent to diagnose the lumbar spine disability or to opine as to its etiology in this case, where there is an absence of in-service back injury, disease, or symptoms, the back symptoms begin many years after service.  

In addition, the cause of the lumbar spine disability involves complex medical etiological questions because it pertains to the origin and progression of the musculoskeletal condition.  The Veteran is competent to relate symptoms of a back disability that he experienced at any time, but he is not competent to opine on whether there is a link between the current lumbar spine disability and the service-connected right knee disability because such a conclusion regarding causation or aggravation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal systems (including joints), knowledge of the various risk factors and causes of musculoskeletal conditions, specific clinical testing for musculoskeletal conditions, and knowledge of likely date of onset and ranges of progression of musculoskeletal conditions that the Veteran is not shown to possess.  Such opinion would require not only knowledge of the musculoskeletal system, but also specialized knowledge regarding the interaction of different joints within that system.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

Thus, while the Veteran is competent to relate symptoms of back pain that he experienced at any time, in the absence of in-service back injury or symptoms as in this case, he is not competent to opine on whether there is a link between the lumbar spine disability, which was manifested many years after service separation, and active service or the service-connected right knee disability because such diagnosis and nexus require specific medical knowledge and training.  For these reasons, the Veteran's purported opinion that the current lumbar spine disability is the result of service or the service-connected right knee disability is of no probative value.  Thus, in consideration of the foregoing, the Board finds that weight of the evidence is against service connection for a lumbar spine disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability, including as secondary to the service-connected right knee disability, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


